Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, and 11 are independent.

Specification
The disclosure is objected to because of the following informalities: Para 0029 .  Looking further into Figure 5, it appears that   "Social Tendencies 450" is meant to be "Language Style 450" instead.
Appropriate correction is required.

Drawings
The drawings are objected to because Figure 4 states "Social Tendencies 450" and "Social Tendencies 460". Looking further into Figure 5, it .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention
is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-10 are directed to a system, and claims 11-20 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter).

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1 and 11
	extracting, via the processor, text data from the real-time customer communication (Other than the recitation of generic computer equipment (“processor”), this step for extracting text data from real-time communications appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.);
generating, via the processor, a customer sentiment score based on the text data (Other than the recitation of generic computer equipment (“processor”), this step for generating a score appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.); 
comparing, via the processor, the customer sentiment score to a threshold value to determine a positive sentiment, neutral sentiment or negative sentiment (Other than the recitation of generic computer equipment (“processor”), this step for comparing appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.);

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1 and 11
A system for implementing a Sentiment Analyzer Tool, the system comprising: a data repository that stores and maintains sentiment data (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
a user interface that graphically presents metrics based on the sentiment data (A interface to present metrics is understood to be mere instructions to apply an exception. See MPEP 2106.05(f)); 
an application program interface in communication with the data repository and the user interface (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); and 
a processor, coupled to the data repository, the user interface and application program interface, configured to perform the steps of: (The processor, data repository, user interface, and program interface are understood to be generic computer equipment. See MPEP 2106.05(f).)
receiving, via an electronic input, real-time customer communication (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
graphically representing, via the interactive user interface, the customer sentiment score as compared to sentiment data associated with a plurality of other customers wherein the interactive user interface displays overall sentiment data, sentiment data over a predetermined period of time and a combination of: emotion data, social tendencies data and language style data. (This step appears to be simply applying steps with the judicial exception. The limitation are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).)

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 

Regarding Claims 1 and 11
A system for implementing a Sentiment Analyzer Tool, the system comprising: a data repository that stores and maintains sentiment data (This step appears to be directed to storing information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
a user interface that graphically presents metrics based on the sentiment data (A interface to present metrics is understood to be mere instructions to apply an exception. See MPEP 2106.05(f)); 
an application program interface in communication with the data repository and the user interface (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); and 
a processor, coupled to the data repository, the user interface and application program interface, configured to perform the steps of: (The processor, data repository, user interface, and program interface are understood to be generic computer equipment. See MPEP 2106.05(f).)
receiving, via an electronic input, real-time customer communication (This step appears to be directed to transmitting or receiving information, which is understood to be insignificant extra-solution activity. See MPEP 2106.05(g).); 
 (This step appears to be simply applying steps with the judicial exception. The limitation are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).)

Step 2A, Prong 1 Dependent Claims

Regarding Claim 2, and 12
training, via the processor, a sentiment model that is customized for a specific application. (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.)

Regarding Claim 3, and 13
wherein the sentiment model is customized based on type of language, type of audience and intended sentiment objective (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 4, and 14
(This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 5, and 15
applying, via the processor, a clustering algorithm that aggregates a plurality of external communications that share one or more commonalities (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claim 6, and 16
wherein the clustering algorithm determines one or more outlier communications (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claim 9, and 19
providing, via the processor, one or more recommendations to change a current sentiment 16PATENTassociated with the customer communication (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Regarding Claim 10, and 20
(This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process.).

Step 2A, Prong 2 Dependent Claims

Regarding Claim 7, and 17
wherein the interactive user interface displays a change in sentiment over a predetermined period of time (This step appears to be simply applying steps with the judicial exception. The limitation are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).).

Regarding Claim 8, and 18
wherein the customer communication comprises one or more of email communications, voice-to-text communications and text messages (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).). 

Step 2B Dependent Claims

Regarding Claim 7, and 17
(This step appears to be simply applying steps with the judicial exception. The limitation are mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. See MPEP 2106.05(f).).

Regarding Claim 8, and 18
wherein the customer communication comprises one or more of email communications, voice-to-text communications and text messages (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 7-8, 10-12, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 9460083 B2, hereinafter "Fink") in view of Indukuri et al. (US 20120259617, hereinafter "Indukuri").

Regarding Claim 1
Fink discloses: A system for implementing a Sentiment Analyzer Tool ([Abstract]), the system comprising: 
a data repository that stores and maintains sentiment data ([Col 3 line 1-18 and Fig 1] “In FIG. 1, a computing device 100 includes a sentiment analysis engine 110, one or more communications 120, and one or more sentiment scores 130. The sentiment analysis engine 110 includes a dashboard engine 112. In certain embodiments, the communications 120 are stored in text format for further processing. Each of the one or more sentiment scores 130 is associated with a sentiment.” Examiner reads the computing device as storing/maintaining sentiment data such as scores 130, communications 120 etc...); 
a user interface that graphically presents metrics based on the sentiment data ([Col 3 line 19-27] “The dashboard engine 112 provides a real-time visual representation of user sentiment (e.g., a speaker or a writer, a customer or company representative) using a user interface, referred to herein as an “interactive dashboard' to enable another user (e.g., the company representative or a manager) to improve the communication or take appropriate action (e.g., when the sentiment is below a certain level to ensure the customer is satisfied).” [Col 5 line 3-5] “the sentiment analysis engine 110, displays the sentiment score 130 and/or the sentiment in an interactive dashboard.”); 
an application program interface in communication with the data repository and the user interface ([Col 3 line 1-6, Fig 1, and Fig 15] “In FIG. 1, a computing device 100 includes a sentiment analysis engine 110, one or more communications 120, and one or more sentiment scores 130. The sentiment analysis engine 110 includes a dashboard engine 112.”); 
and a processor ([Fig 15 (1516)]), coupled to the data repository, the user interface and application program interface, configured to perform the steps of: 
receiving, via an electronic input, real-time customer communication ([Col 4 line 10-18 and Fig 2] “FIG. 2 is formed by FIG. 2A and FIG. 2B. Control begins at block 200 with the sentiment analysis engine 110 receiving a communication 120 from a user (e.g., a customer or company representative). For example, a customer may contact a business, a provider or a service (e.g., customer service) through, for example, a text message (e.g., an “instant message'), a chat message or a phone call.”); 
extracting, via the processor, text data from the real-time customer communication ([Col 4 line 18—21, 29-32 and Fig 2] “In block 202, if the communication 120 is not received in text format (e.g., the communication 120 is a voice message via a phone call), the sentiment analysis engine 110 automatically converts the communication 120 to text format. In block 204, the sentiment analysis engine 110 divides the communication 120 in text format into one or more chunks.”); 
([Col 4 line 49-52 and Fig 2] “In block 208, the sentiment analysis engine 110 performs sentiment text analysis on the selected chunk to generate a sentiment score 130 and/or a sentiment for the chunk using a natural language processing framework.”); 
graphically representing, via the interactive user interface, the customer sentiment score as compared to sentiment data associated with a plurality of other customers wherein the interactive user interface displays overall sentiment data ([Col 5 line 24-27 and Fig 2] “In block 216, the sentiment analysis engine 110 displays the total score and/or the sentiment in the interactive dashboard. The total score is displayed so that user sentiment may be visualized in real time.” [Col 8 line 22-67 and Fig 9] “the dashboard engine 112 provides a set of visual representations (e.g., circular gauges or equalizers), allowing supervisors to see customer sentiment at a point in time by analyzing sentiment chunks, in addition to, the cumulative level of satisfaction… In FIG.9, each separate, circular gauge represents a different communication (each between two or more users, such as a customer and a company representative).” Fig 9 and Fig 11 discloses a comparison of sentiment with a plurality of other customers.), sentiment data over a predetermined period of time ([Col 10 line 21-30] “In certain embodiments, the dashboard user enters the amount of time that the dashboard engine 112 is to monitor in the cumulative score gauges and draw a curve or otherwise indicate intervals and weight values. This is an example of a possible way to allow a dashboard user to configure time-based weights for the sentiment scores coming in. So, if the customer was angry initially, but the company representative did a good job getting the situation under control, the gauge would fall back down to 'good more rapidly than without time-based weights.”) and a combination of: emotion data ([Col 8 line 22-25] “the dashboard engine 112 provides a set of visual representations (e.g., circular gauges or equalizers), allowing supervisors to see customer sentiment at a point in time…” Examiner interprets customer sentiment as emotion data.), social tendencies data ([Col 8 line 22-24, Fig 9-12] “the dashboard engine 112 provides a set of visual representations (e.g., circular gauges or equalizers)… gauge coding indicates a range of negative to positive sentiment (e.g., represented by a color gradient from red to yellow to green).” Examiner interprets a gauge indicating a range of negative to positive sentiment as Emotional Range data (i.e. Social tendencies data).).
Fink does not explicitly disclose: comparing, via the processor, the customer sentiment score to a threshold value to determine a positive sentiment, neutral sentiment or negative sentiment; and language style data.
However, Indukuri discloses in the same field of endeavor: comparing, via the processor, the customer sentiment score to a threshold value to determine a positive sentiment, neutral sentiment or negative sentiment ([Para 0020] “In many of the cases, a document sentiment score can be calculated by finding the difference of that words TFIDF scores in the positive and negative training corpora. If the score is greater than Zero, then we can expect the document to be a positive opinion and otherwise if the score is less than Zero, the document is expected to represent a negative opinion.”); and 
([Para 0030] “According to step 130, after identifying the slang words in the word document, the polarity score of each of the slang word is calculated using a value wherein the value is the number of occurrences of each slang word along with the equations mentioned by the sentiment classification module 240. According to the step 140, sentiment information which is based on the overall weighted summation of all the polarity score is displayed on the output device by an output module 250. The sentiment information is a report which can be used as a review.” Examiner interprets displaying sentiment information from slang words as language style data.).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the Interactive Dashboard Based On Real-Time Sentiment Analysis taught by Finkwith the method for Slang Sentiment Classification taught by Indukuri. Doing so adds additional information, intelligence to tools, and helps predict sentiment scores (Para 0005, Indukuri).

Regarding Claim 11
Fink in view of Indukuri discloses: A method for implementing a Sentiment Analyzer Tool ([Abstract], Fink), the method comprising the steps of: (The rest of the limitations are similar to corresponding claim 1 and are rejected on the same grounds.)

Regarding Claim 2
([Col 4 line 63-67], Fink “In certain embodiments, the sentiment analysis engine 110 is trained prior to deployment. During this training, an operator scoring phrases during a conversation, and these scores of phrases are used to create a dictionary and are input into a machine learning system that is used in sentiment analysis engine 110 deployments to automatically score user interactions based on known or learned patterns.”).

Regarding Claim 7
Fink in view of Indukuri discloses: The system of claim 1, wherein the interactive user interface displays a change in sentiment over a predetermined period of time ([Col 9 line 1-9 and Fig 9-12], Fink “In FIG. 9, for each circular gauge, the instantaneous (most recent sample) sentiment score is depicted by a bar graph below the circular gauge. Using the circular gauges, a good sense of the sentiment, as well as, the current trend may be determined.” [Col 10 line 21-30 and Fig 14], Fink).

Regarding Claim 8
Fink in view of Indukuri discloses: The system of claim 1, wherein the customer communication comprises one or more of email communications ([Col 11 line 30-32], Fink), voice-to-text communications and text messages ([Col 4 line 8-22], Fink “Control begins at block 200 with the sentiment analysis engine 110 receiving a communication 120 from a user (e.g., a customer or company representative). For example, a customer may contact a business, a provider or a service (e.g., customer service) through, for example, a text message (e.g., an “instant message'), a chat message or a phone call.”).

Regarding Claim 10
Fink in view of Indukuri discloses:  The system of claim 1, wherein the processor is further configured to perform the step of: transmit, via the processor, a notification in responsive to a negative sentiment ([Col 7 line 38-46], Fink “In certain embodiments, the sentiment analysis engine 110 may display the annotations and scores in a User Interface (UI) or interact with a telecommunications device (e.g., in the phone situation, a manager is automatically notified that there is a problem and the manager is allowed to listen in on the conversation).” [Col 3 line 63-67], Fink).

Regarding Claim 12
(CLAIM 12 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 2 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 17
(CLAIM 17 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 7 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 18


Regarding Claim 20
(CLAIM 20 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 10 AND IS REJECTED ON THE SAME GROUND)

Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 9460083 B2, hereinafter "Fink") in view of Indukuri et al. (US 20120259617, hereinafter "Indukuri") and Kannan et al. (US 20160342911 A1, hereinafter "Kannan").

Regarding Claim 3
Fink in view of Indukuri discloses: The system of claim 2, wherein the sentiment model is customized based on type of language ([Para 0030] Indukuri, “According to step 130, after identifying the slang words in the word document, the polarity score of each of the slang word is calculated using a value wherein the value is the number of occurrences of each slang word along with the equations mentioned by the sentiment classification module 240.), 
Fink in view of Indukuri does not explicitly disclose: type of audience and intended sentiment objective.
However, Kannan discloses in the same field of endeavor:  type of audience ([Para 0090] “At operation 604 of the method 600, at least one persona type is identified corresponding to the customer from among a plurality of persona types”) and intended sentiment objective ([Para 0090] “predefined objectives may include a sales objective, a service objective, an influence objective (i.e. ability of an agent to influence a consumer to make a purchase) and the like. The various examples of predefined objectives are explained with reference to FIG. 2 and are not explained again herein.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the Interactive Dashboard Based On Real-Time Sentiment Analysis taught by Finkwith the method for Slang Sentiment Classification taught by Indukuri with the method Effecting Customer Value Based Customer Interaction taught by Kannan. Doing so computes customer values with an intention of achieving objectives of the enterprise (Abstract, Kannan).

Regarding Claim 13
(CLAIM 13 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 3 AND IS REJECTED ON THE SAME GROUND)

Claim 4, 9, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 9460083 B2, hereinafter "Fink") in view of Indukuri et al. (US 20120259617, hereinafter "Indukuri") and Ni et al. (US 2020/0089767 A1, hereinafter "Ni").

Regarding Claim 4

Fink in view of Indukuri does not explicitly discloses: wherein the threshold value is generated by comparing the real-time customer communication to a set of communications over a predetermined period of time,
However, Ni dislcoses in the same field of endeavor: wherein the threshold value is generated by comparing the real-time customer communication to a set of communications over a predetermined period of time ([Para 0070-0072 and Tables 1-3] “The sentiment determination may be performed for a rolling window of an N number of messages (i.e., the last N number of messages of any given communication session). Messages that are classified as having a positive or negative sentiment are considered to be strong signals and always turn the trend, so any positive intensity will become slightly negative if the last message is negative.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the Interactive Dashboard Based On Real-Time Sentiment Analysis taught by Finkwith the method for Slang Sentiment Classification taught by Indukuri with the method for Customer Sentiment Determination taught by Ni. Doing so applies rules that are configured to perform formatting and/or filtering operations on received data (Para 0004, Ni).

Regarding Claim 9
Fink in view of Indukuri and Ni discloses: The system of claim 1, wherein the processor is further configured to perform the step of: providing, via the processor, one [Para 0069], Ni “Real - time customer sentiment monitoring is critical to ensuring support quality as well as providing timely recommendations for intervention and improvement during the communication sessions.”).

Regarding Claim 14
(CLAIM 14 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 4 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 19
(CLAIM 19 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 9 AND IS REJECTED ON THE SAME GROUND)

Claim 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fink et al. (US 9460083 B2, hereinafter "Fink") in view of Indukuri et al. (US 20120259617, hereinafter "Indukuri") and Buryak et al. (US 8,977,620 B1, hereinafter "Buryak").

Regarding Claim 5
Fink in view of Indukuri discloses: The system of claim 1, 
Fink in view of Indukuri does not explicitly disclose: 
However, Buryak discloses in the same field of endeavor: wherein the processor is further configured to perform: applying, via the processor, a clustering algorithm that ([Col 5 line 49-55 and Col 4 line 24-29] “Clustering module 125 may execute a clustering algorithm to group together documents from the corpus 110 that are similar to each other in some sense.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify the Interactive Dashboard Based On Real-Time Sentiment Analysis taught by Finkwith the method for Slang Sentiment Classification taught by Indukuri with the method for Document classification taught by Buryak. Doing so classifies documents using a clustering classifier (Abstract, Buryak).

Regarding Claim 6
Fink in view of Indukuri and Buryak discloses: The system of claim 5, wherein the clustering algorithm determines one or more outlier communications ([Col 2 line 53-67], Buryak “If a confidence level of the identification does not meet a predetermined threshold, the document is transmitted to a clustering algorithm that clusters the documents that do not meet the threshold into groups of similar characteristics related by topic or sentiment.”).

Regarding Claim 15
(CLAIM 15 IS A METHOD CLAIM THAT CORRESPONDS TO SYSTEM CLAIM 5 AND IS REJECTED ON THE SAME GROUND)

Regarding Claim 16


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dillard et al. (US 8554701 B1, hereinafter "Dillard") also describes calculating sentiment from customer communications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127